Citation Nr: 1422356	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-09 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.

2.  Entitlement to an initial rating greater than 20 percent for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) from February and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was previously before the Board in November 2011, when it was remanded for further development.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

FINDINGS OF FACT

1.  No dental disability present during the period of this claim is due a combat wound or other service trauma.

2.  The impairment from the Veteran's duodenal ulcer more nearly approximates moderate than moderately severe.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).

2.  The criteria for a rating greater than 20 percent for duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice prior to the initial adjudication of the claims, specifically in September 2007 for the increased rating claim and April 2008 for the service connection claim.  

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Social Security Administration (SSA) records were requested but were not available, and the Veteran was so informed in the April 2012 supplemental statement of the case.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Veteran has been afforded appropriate VA examinations to determine the severity of his duodenal ulcer, most recently in 2013.  The Veteran has not asserted, and the evidence of record does not show, that the duodenal ulcer has increased significantly in severity since the examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges that the Veteran was not provided a VA examination and no VA medical opinion was obtained in response to the dental claim.  No such examination or opinion is needed, however, because the record does not indicate that the Veteran incurred dental trauma during service or has a service-connectable dental disability possibly related to service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the Board will address the merits of the appellant's claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Dental Disability

Legal Criteria

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.381(a) (2013).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

Factual Background and Analysis

A May 1955 dental examination record indicates that the Veteran was class 3s-2 with grade I occlusion and medium calculus.  The record notes that the Veteran was missing tooth number 8 on the upper right, teeth numbers 2, 6, and 8 on the upper left, tooth number 14 on the lower right, and tooth number 16 on the lower left.  The Veteran was noted to have "pulp L-7 TE."  A November 1955 dental examination record indicates that the Veteran had missing natural teeth on the upper right at tooth number 8, the upper left at teeth numbers 2, 6, and 8, the lower right at tooth number 14, and the lower left at tooth number 16.  He had restorable carious teeth at the upper right teeth numbers 6, and 7, the lower right teeth numbers 15 and 16, and the lower left tooth number 16 and nonrestorable carious teeth at the upper right tooth number 2.  The record notes that the Veteran was class 4 with normal occlusion and periodontoclasia and slight calculus.  At a July 1956 examination, the Veteran was noted to be class 3 with normal occlusion.  He was missing upper right tooth number 8, upper left teeth numbers 2, 6, and 7, lower right tooth number 14, and lower left tooth number 16.  He had restorable carious teeth at upper right tooth number 2, lower right teeth numbers 15 and 16, and lower left teeth numbers 14 and 15.  He had a nonrestorable carious tooth at the upper right tooth number 6.  January and December 1957 dental examination records indicate that the Veteran was missing teeth numbers 3, 10, 14, 15, 17, and 30.  The January 1957 examination record also notes that the Veteran had an overbite and distal torsiversion at tooth number 29.  The dental records also reveal treatment for cavities during service.  

VA and private treatment records show treatment for dental conditions, including treatment for periodontal disease and caries and extraction of teeth.  A November 2009 VA treatment record indicates that the Veteran had neglected his teeth "for years" and the examiner indicated that it took, "years of neglect for [the Veteran's] mouth to reach the current condition."  The record indicates that all remaining teeth were removed, after Veteran request, in 2011.  

It appears the Veteran is seeking service connection for the loss of his teeth.  Replaceable missing teeth will be service connected solely for the purpose of determining entitlement to outpatient dental treatment, which is not of issue here though the Board notes treatment was previously provided to the Veteran by VA.  See 38 C.F.R. § 3.381.  Thus, the claim seeking service connection for compensation based upon the Veteran's teeth having been replaced by dentures must fail.  

The record does not suggest any other basis for awarding service connection for compensation purposes.  There is no evidence of dental trauma during service or bone loss related to in-service disease.  The Board acknowledges that the record reveals a finding of malocclusion and an overbite and torsiversion of tooth number 29 during service.  There is no indication that these conditions resulted in bone loss or other service-connectable dental disability, however.  The Veteran is not competent to relate his post-service dental condition to service, and the medical record indicates that the Veteran's post-service dental condition was due to neglect.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Duodenal Ulcer

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013). 

Diagnostic Code 7305, which rates duodenal ulcers, provides a 20 percent rating for recurring episodes of severe symptoms two or three times a year averaging 10 days or more in duration or for continuous moderate manifestations.  A 40 percent rating is authorized for moderately severe manifestations with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability. 

An August 2006 VA treatment record reveals a diagnosis of anemia.  It indicates that the Veteran weighed 215 pounds and denied abdominal pain, vomiting, diarrhea, constipation, and melena.  

An April 2007 VA treatment record reveals that the Veteran weighed 219 pounds.  He denied abdominal pain, vomiting, diarrhea, or constipation.  An August 2007 VA treatment record reveals negative histories as to weight gain or loss, abdominal pain, nausea, vomiting, diarrhea, or changes in bowel function.  The Veteran was noted to weigh 212 pounds.  The record notes that the Veteran weighed 212 pounds and was well nourished and in no apparent distress.  

May 2008 VA treatment records reveal the Veteran's history of acid reflux, abdominal pain, vomiting, nausea, and feeling like he has "something in [his] throat."  The Veteran was noted to weigh 216 and 214 pounds.  Lab work was normal.  The assessment was "suspect [gastroesophageal reflux disease]."  A May 2008 upper gastrointestinal (UGI) study showed a possible duodenal ulcer.  An August 2008 upper endoscopy showed a normal esophagus, minimal gastritis, and probable ulcer in the pyloric channel.  

A February 2009 VA treatment record notes that the Veteran reported that the stomach medicines were helping.  The Veteran denied abdominal pain, nausea, vomiting, or diarrhea.  The record reveals that the Veteran weighed 218 pounds.  A July 2009 VA treatment record reveals the Veteran's history of nausea, vomiting, and acid reflux causing heartburn and discomfort.  He denied hemostasis or melena.  The record notes that a recent UGI showed active duodenal ulcer.  An October 2009 VA treatment record reveals that the Veteran denied abdominal complaints, nausea, diarrhea, and vomiting.  He reported chronic constipation, for which he was told to try laxatives.  The record notes that the Veteran was well nourished, in no apparent distress.  The record also notes that the Veteran weighed 207 pounds.  A November 2009 VA treatment record indicates that the Veteran did not appear malnourished.  

April 2010 VA treatment records indicate that the Veteran weighed 218 pounds and 225 pounds.  The Veteran denied weight loss/gain, abdominal pain, nausea, vomiting, or diarrhea.  A May 2010 VA treatment record reveals the Veteran's negative history of nausea, vomiting, diarrhea, constipation, chest pain, abdominal pain, hematochezia, and melena.  An August 2010 VA treatment record reveals a weight of 214 pounds.  He denied abdominal pain, vomiting, diarrhea, or constipation.  A December 2010 VA treatment record indicates that the Veteran weighed 213 pounds.  

An August 2011 VA treatment record reveals a weight of 212 pounds.  The Veteran denied heartburn, abdominal pain, diarrhea, or constipation.  A December 2011 VA treatment record reveals a weight of 199 pounds.  The Veteran denied heartburn, abdominal pain, diarrhea, or constipation.  

December 2011, February 2012, and March 2012 VA treatment record indicate that the Veteran denied heartburn, abdominal pain, diarrhea, and constipation.  The Veteran was noted to weigh 199 pounds in December 2011, 220 pounds in February 2012, and 211 pounds in March 2012.  An August 2012 VA treatment record reveals the Veteran's history of trouble eating due to tooth removal.  He also reported feeling nauseated but denied abdominal pain, diarrhea, vomiting, constipation, heartburn, and diarrhea.  The record reveals an assessment of constipation for which he used Miralax as needed.  He was noted to weigh 179 pounds.  The record notes that the examiner suspected that the weight loss was due to loss of teeth, though a dietary evaluation would be ordered.  A November 2012 VA treatment record reveals that the Veteran's weight was slowly increasing.  The record reveals an assessment of constipation for which the Veteran used Miralax as needed and Docusate daily.  He denied heartburn, abdominal pain, diarrhea, or constipation.  The record reveals that the Veteran weighed 190 pounds.  A July 2013 VA treatment record reveals the Veteran's negative history of heartburn, abdominal pain, diarrhea, or constipation.  The Veteran weighed 203 pounds.

A January 2012 VA examination record reveals that the Veteran took Prilosec daily for gastroesophageal reflux disease and reported occasional heartburn.  The record indicates that the Veteran did not have evidence of anemia.  The examiner found the Veteran did not have any of the following signs or symptoms due to any stomach or duodenum condition:  recurring episodes of symptoms that are not severe, recurring episodes of symptoms that are severe, abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The examiner found the Veteran also did not have incapacitating episodes and that the condition did not impact his ability to work.  The examiner stated that although the Veteran had a history of duodenal ulcer, there were no recent testing and no clinical signs of recurrence.  

A November 2013 VA examination record reveals the Veteran's history of taking Omeprazole for gastroesophageal reflux disease.  The Veteran also reported at least monthly abdominal pain, infrequent episodes of epigastric distress, heartburn, and reflux.  He denied incapacitating episodes.  Abdominal exam was normal.  Blood tests revealed hemoglobin of 11.9 and hematocrit of 35.2.  The examiner found the duodenal ulcer did not impact the Veteran's ability to work.  The examiner further found that the gastroesophageal reflux disease was distinct and separate from the duodenal ulcer.  The examiner explained that gastroesophageal reflux disease is typically associated with abnormality at the level of the lower esophageal junction, remote from the site of the duodenal ulcer disease.  

Based on the Board's review of the evidence, the Veteran is not entitled to an increased rating because the evidence does not suggest that the Veteran's duodenal ulcer more nearly approximates moderately severe impairment than the moderate impairment contemplated by the assigned rating.  Treatment records overwhelmingly reflect negative histories as to any symptoms other than constipation, and the Veteran is never noted to have impairment of health or incapacitating episodes.  The Board acknowledges weight loss was noted in August 2012.  The weight loss was not permanent, however, and it was attributed to a loss of dentition rather than the duodenal ulcer.  The record contains no evidence, to include history, that the duodenal ulcer ever results in loss of weight or even loss of appetite.  Furthermore, the record includes no evidence of functional, to include occupational, impairment related to the duodenal ulcer.  

The Board has considered whether there is any other schedular basis to grant this claim but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating. 


ORDER

Service connection for a dental disability for compensation purposes is denied.

A rating greater than 20 percent for a duodenal ulcer is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


